Case 18-07363-LA11       Filed 04/15/21   Entered 04/15/21 16:41:14   Doc 565   Pg. 1 of 6




1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     Matthew S. Walker (Cal. Bar No. 101470)
2    12255 El Camino Real, Suite 300
     San Diego, CA 92130-4088
3    Telephone: 858.509.4000
     Facsimile: 858.509.4010
4    matthew.walker@pillsburylaw.com
5    PILLSBURY WINTHROP SHAW PITTMAN LLP
     Andrew M. Troop (NY Bar No. 4556320)
6    Admitted Pro Hac Vice
     31 W 52nd St
7    New York, NY 10019
     Telephone: 212.858.1660
8    Facsimile: 212.858.1500
     andrew.troop@pillsburylaw.com
9
     Attorneys for PILLSBURY WINTHROP SHAW PITTMAN LLP
10
11                        UNITED STATES BANKRUPTCY COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13
14   In re:                                      Case No. 18-07363-11
15   CUKER INTERACTIVE, LLC                      CHAPTER 11
16                              Debtor.          PILLSBURY’S REPORT ON
                                                 ARBITRATION STATUS RE:
17                                               DEBTOR’S PLACEHOLDER
                                                 OBJECTION TO CLAIM NO. 13
18
19                                               Date:   April 22, 2021
                                                 Time:   2:00 p.m.
20                                               Dept:   2
21                                               Hon. Louise DeCarl Adler
22
23
              Pursuant to this Court’s order entered November 30, 2020 (Dkt. No. 446),
24
     Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”) hereby submits this report on the
25
     status of the pending arbitration (the “Arbitration”) between Pillsbury and Cuker
26
     Interactive, LLC (“Cuker”) as it relates to “Debtor’s Placeholder Objection to Claim
27
     No. 13 (Pillsbury Winthrop Shaw Pittman LLP)” filed on September 23, 2020 (Dkt.
28
                                                  1
                                                                                 Case No. 18-07363-11
Case 18-07363-LA11     Filed 04/15/21   Entered 04/15/21 16:41:14    Doc 565   Pg. 2 of 6




1    397) (the “Objection”). For the reasons set forth below, Pillsbury proposes that the
2    status conference scheduled for April 22, 2021 be continued for three (3) months to
3    the end of July 2021.
4          Cuker initiated this contested matter when it filed the Objection. Cuker filed a
5    placeholder objection because, “[t]he basis for the objection is that the Pillsbury
6    Claim is unenforceable against Cuker under section 502(b)(1)” and “Cuker and
7    Pillsbury are parties to American Arbitration Association Case No. 01-18-0001-5005
8    (the “AAA Proceeding”), within which Pillsbury’s affirmative claim against Cuker
9    and Cuker’s counterclaims are being liquidated.” Objection, p. 1. Originally, the
10   Court scheduled a status conference on the Objection for December 3, 2020, but
11   continued the status conference to April 22, 2021 pursuant to the November 30, 2020
12   order, presumably because the Arbitration was originally scheduled for a twelve-day
13   hearing commencing February 15, 2021 and ending March 2, 2021.
14         On November 20, 2021, Cuker filed with the American Arbitration Association
15   (“AAA”) a motion to continue the Arbitration, which Pillsbury opposed. On
16   December 15, 2020, the AAA issued a Case Management Order providing, among
17   other things, that the Arbitration would be conducted on April 5-9, April 26-29, and
18   May 7, 2021, with June 7-9, 2021 reserved as additional hearing dates if needed.
19   Thereafter, the Arbitrators expressed concern that the current allocation of time for the
20   Arbitration is insufficient for the number of witnesses. Conservatively estimated,
21   testimony from a potential 21 witnesses would total 120 hours. The Arbitrators
22   requested that five additional days be reserved. At present, the Arbitration schedule is
23   as follows: April 5-9 (completed), April 26-29, June 7-9, July 7-9, August 23-27, and
24   September 8-10, 2021.
25         On March 30, 2021, Pillsbury filed with the AAA a motion to strike certain of
26   Cuker’s claims. If the motion is granted in whole or part, some of the witness
27   testimony will be eliminated. Cuker’s opposition to Pillsbury’s motion must be
28   submitted by April 16, 2021. The Arbitrators may or may not rule on the motion prior

                                                 2
                                                                                 Case No. 18-07363-11
Case 18-07363-LA11      Filed 04/15/21   Entered 04/15/21 16:41:14   Doc 565    Pg. 3 of 6




1    to the scheduled April 22, 2021 status conference before this Court.
2          The Arbitration commenced as scheduled on April 5, 2021. Opening arguments
3    were heard on April 7, and the first witnesses were called the following day. During
4    the first week, Pillsbury presented its affirmative fee claim and Cuker completed the
5    direct examination of Mr. Cuker.
6          In light of the above, Pillsbury requests that the Court continue the status
7    conference for three months, to late July 2021, and order the parties to file status
8    reports a week in advance of the continued status conference. The Arbitration may be
9    completed by then, depending on the arbitrators’ rulings on the motions to strike
10   claims and progress in the Arbitration. In the event the Arbitration is not completed,
11   the parties should be able to provide the Court with a good estimate of the time
12   remaining. A longer continuance could have the effect of delaying allowance of
13   Pillsbury’s claim well after completion of the Arbitration, causing Cuker to incur 10%
14   post-effective date interest on Pillsbury’s allowed claim for a longer than necessary
15   period of time. Dkt. No. 460 (order confirming plan), p. 24.
16         On March 25, 2021, the Hon. Cathy Ann Bencivengo, United States District
17   Court, held that Pillsbury holds a valid attorneys’ lien in the “Walmart Judgment
18   Funds” and reversed this Court’s September 17, 2020 order granting Cuker summary
19   judgment in Cuker Interactive, LLC v. Pillsbury Winthrop Shaw Pittman LLP, Bankr.
20   S.D.Cal. Adv. No. 20-90075-LA11 (the “Adversary Proceeding”). Cuker has appealed
21   Judge Bencivengo’s order to the Ninth Circuit Court of Appeals. (The District Court’s
22   decision and Cuker’s notice of appeal are docket Nos. 92 and 93 in the Adversary
23   Proceeding.) The Ninth Circuit appeal does not affect the disposition of Cuker’s
24   Objection to Pillsbury’s claim. The Objection addresses the amount of Pillsbury’s
25   claim which will be determined in the Arbitration. The issue in the Adversary
26   Proceeding is limited to whether Pillsbury’s claim, once resolved in the Arbitration, is
27   secured by the “Walmart Judgment Funds” and entitled to 10% post-petition interest
28   under Cuker’s confirmed chapter 11 plan. Id.

                                                 3
                                                                                  Case No. 18-07363-11
Case 18-07363-LA11      Filed 04/15/21   Entered 04/15/21 16:41:14     Doc 565    Pg. 4 of 6




1          WHEREFORE, Pillsbury requests that the Court order that the status
2    conference is continued to a date in the latter portion of July 2021, and that Cuker and
3    Pillsbury shall file reports concerning the status of the Arbitration and, if it is not
4    completed the anticipated date of completion, not less than a week before the
5    continued status conference date.
6
7    Dated: April 15, 2021               PILLSBURY WINTHROP SHAW PITTMAN LLP
8
                                                 By: /s/ Matthew S. Walker
9                                                    Matthew S. Walker
10                                                     Attorneys for PILLSBURY
11                                                     WINTHROP SHAW PITTMAN LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4                                   4823-1499-7221.v2
                                                                                    Case No. 18-07363-11
       Case 18-07363-LA11               Filed 04/15/21            Entered 04/15/21 16:41:14          Doc 565     Pg. 5 of 6


CSD 3010 [07/01/18]
Name, Address, Telephone No. & I.D. No.
Matthew S. Walker (Cal. Bar No. 101470)
PILLSBURY WINTHROP SHAW PITTMAN LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130-4088
Telephone: 858.509.4000
Email: matthew.walker@pillsburylaw.com

       UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF CALIFORNIA
       325 West F Street, San Diego, California 92101-6991

 In Re
CUKER INTERACTIVE, LLC                                                   BANKRUPTCY NO. 18-07363-LA-11
                                                        Debtor.


PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                        Moving Party
 v.
CUKER INTERACTIVE, LLC
                                                        Respondent


                                                    PROOF OF SERVICE
          I, Renee M. Evans, am a resident of the State of California, over the age of 18 years, and not a party
 to this action.

On April 15, 2021, I served the following documents: PILLSBURY’S REPORT ON ARBITRATION STATUS RE:
DEBTOR’S PLACEHOLDER OBJECTION TO CLAIM NO. 13


  1.        To Be Served by the Court via Notice of Electronic Filing (“NEF”):

          Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
  court via NEF and hyperlink to the document. On April 15, 2021                , I checked the CM/ECF docket for
  this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic
  Mail Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

  Robert R. Barnes robertbarn@outlook.com, phall@allenmatkins.com; bcrfilings@allenmatkins.com
  Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
  K. Todd Curry tcurry@currylegal.com
  Jonathan S. Dabbieri dabbieri@sullivanhill.com, hill@sullivanhill.com;bkstaff@sullivanhill.com;
       vidovich@ecf.inforuptcy.com;dabbieri@ecf.inforuptcy.com
  Peter L. Duncan peterd@psdslaw.com, bonniec@psdslaw.com
  Michael T. O'Halloran mto@debtsd.com, vh@debtsd.com
  David Ortiz david.a.ortiz@usdoj.gov, USTP.REGION15@USDOJ.GOV; tiffany.l.carroll@usdoj.gov;
        abram.s.feuerstein@usdoj.gov
  Donald Reid don@donreidlaw.com
  Heather L. Rosing HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
  Gerald N. Sims jerrys@psdslaw.com, bonniec@psdslaw.com
  United States Trustee ustp.region15@usdoj.gov
  Alan Vanderhoff alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
  Matthew S. Walker matthew.walker@pillsburylaw.com, renee.evans@pillsburylaw.com;
        firmwidecalendardocket@pillsburylaw.com;


CSD 3010
                                                                                       American LegalNet, Inc.   4830-5178-1570.v1
                                                                                       www.FormsWorkFlow.com
       Case 18-07363-LA11            Filed 04/15/21    Entered 04/15/21 16:41:14               Doc 565       Pg. 6 of 6


CSD 3010 [07/01/18] (Page 2)




 2.       Served by United States Mail:

  On April 15, 2021, I served the following person(s) and/or entity(ies) at the last known address(es) in this
  bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the United States Mail
  via first class mail, addressed as follows:

   Mark Henry Murphy                                          ASM Capital X LLC
   PO Box 4800                                                7600 Jericho Turnpike, Suite 302
   Fayetteville, AR 72702                                     Woodbury, NY 11797
   Squar Milner LLP                                           United States Trustee
   3655 Nobel Drive, Suite 300                                Office of the U.S. Trustee
   San Diego, CA 92122                                        880 Front Street, Suite 3230
                                                              San Diego, CA 92101-8897
  3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:
         Under Fed.R.Civ.P.5 and controlling LBR, on April 15, 2021                 , I served the following person(s)
  and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
  transmission, by overnight delivery and/or electronic mail as follows:



I declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are true and correct.
          Executed on April 15, 2021                         Renee M. Evans /s/Renee M. Evans
                           (Date)                             (Typed Name and Signature)
                                                             501 West Broadway, Suite 1100
                                                               (Address)
                                                             San Diego, CA 92101
                                                               (City, State, ZIP Code)
                Chapter 7 Trustee:

                 For Chpt. 7, 11, & 12 cases:   For ODD numbered Chapter 13 cases:          For EVEN numbered Chapter 13 cases:
                 UNITED STATES TRUSTEE          THOMAS H. BILLINGSLEA, JR., TRUSTEE         DAVID L. SKELTON, TRUSTEE
                 ustp.region15@usdoj.gov        Billingslea@thb.coxatwork.com               admin@ch13.sdcoxmail.com
                                                                                            dskelton13@ecf.epiqsystems.com




CSD 3010
                                                                                 American LegalNet, Inc.     4830-5178-1570.v1
                                                                                 www.FormsWorkFlow.com
